

116 HR 6815 IH: Tenant Protection Notification Act of 2020
U.S. House of Representatives
2020-05-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6815IN THE HOUSE OF REPRESENTATIVESMay 12, 2020Ms. Finkenauer introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo amend the CARES Act to provide for notice of the eviction moratorium under such Act to be provided to tenants of dwelling units subject to such moratorium, and for other purposes.1.Short titleThis Act may be cited as the Tenant Protection Notification Act of 2020.2.Notice of eviction moratoriumSection 4024 of the CARES Act (15 U.S.C. 9058; Public Law 116–136; 134 Stat. 492) is amended—(1)in the subsection heading for subsection (c), by inserting required for eviction after Notice; (2)by adding at the end the following new subsection:(d)Notice of moratorium to tenants(1)Development and dissemination of noticeThe Secretary of Housing and Urban Development shall—(A)in consultation with the heads of other covered agencies, develop a written notice, in plain language that is truthful and non-misleading, designed to inform tenants of covered dwelling units that the moratorium on evictions under this section applies to the dwelling unit of tenant and to explain the effect of such moratorium on the tenant’s tenancy; and(B)provide all heads of other covered agencies with the notice developed under this paragraph and make such notice publicly available.(2)Notice to lessorsThe head of each covered agency shall—(A)notify each lessor of a covered dwelling unit for which the covered agency provides assistance described in paragraph (5) that the dwelling unit is a covered dwelling unit and of the requirement under paragraph (3) to provide notice to tenants; and(B)provide each such lessor with a copy of the written notice developed pursuant to paragraph (1)(A).(3)Initial notice to tenantsPromptly upon notification to a lessor pursuant to paragraph (2)(A) that a dwelling unit leased by such lessor is a covered dwelling unit, the lessor shall provide the tenant of the covered dwelling unit, by United States mail, a copy of the written notice provided to such lessor pursuant to paragraph (2)(B).(4)Notice of change in moratorium(A)Development and disseminationIf any amendment to this section or other change to the moratorium under this section takes effect before the termination by the Federal Emergency Management Agency of the emergency declared on March 13, 2020, by the President under the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 4121 et seq.) relating to the Coronavirus Disease 2019 (COVID-19) pandemic, the Secretary of Housing and Urban Development shall—(i)in consultation with the heads of other covered agencies, develop a written notice, in plain language that is truthful and non-misleading, designed to inform tenants of dwelling units affected by such amendment or other change of such amendment or other change and to explain how such amendment or change affects such the tenant’s tenancy; and(ii)provide all heads of other covered agencies with the notice developed under this subparagraph and make such notice publicly available.(B)Notice to lessorsThe head of each covered agency shall—(i)notify each lessor of a covered dwelling unit for which the covered agency provides assistance described in paragraph (5) and that is affected by such amendment or other change of such amendment or other change and of the requirement under subparagraph (C) to provide notice to tenants; and(ii)provide each such lessor with a copy of the written notice developed pursuant to subparagraph (A)(i).(C)Notice to tenantsPromptly upon notification to a lessor pursuant to subparagraph (B)(i) that a covered dwelling unit leased by such lessor is affected by such amendment or other change, the lessor shall provide the tenant of the covered dwelling unit, by United States mail, a copy of the written notice provided to such lessor pursuant to subparagraph (B)(ii).(5)Covered agencyThe term covered agency means—(A)any agency or other entity that administers—(i)any housing program described in subsection (a)(2); or(ii)any program that provides insurance for, guarantees, supplements, or assists any Federally backed mortgage loan or Federally backed multifamily mortgage loan;(B)the Federal National Mortgage Association, with respect to loans purchased or securitized by such Association; and(C)the Federal Home Loan Mortgage Corporation, with respect to loans purchased or securitized by such Corporation..